Case 4:17-cv-11584-TGB-APP ECF No. 150, PageID.3984 Filed 08/23/21 Page 1 of 3




                  UNITED STATES DISTRICT COURT
                  EASTERN DISTRICT OF MICHIGAN
                       SOUTHERN DIVISION


 FORD MOTOR COMPANY, et                             4:17-cv-11584
 al.,

                   Plaintiff,                 ORDER GRANTING
                                           INTERMOTIVE’S MOTION
       v.                                 FOR ENFORCEMENT OF THE
                                              COURT’S ORDERS
 INTERMOTIVE, INC., et al.,

                   Defendants.


      Before the Court is InterMotive’s request to enforce this Court’s

Orders and require Ford to pay its expert and attorneys’ fees for the

months of April, May, and June. ECF No. 146. This marks the second

occasion the Court has been called upon to effectuate its sanctions-

related orders, having only recently decided InterMotive’s Motion for

Clarification of the Scheduling Order, ECF No. 130, in order to clarify

Ford’s obligations under the fees-as-penalty sanctions.

      The Court previously ordered sanctions against Ford for its dilatory

tactics during discovery. Specifically, the Court held that:
      As sanction for its delay in identifying its expert or producing
      expert discovery, Ford SHALL ANY PAY ANY
      ATTORNEYS’ FEES incurred by InterMotive in reviewing
      Ford’s expert report, preparing for and deposing Ford’s
      expert, and SHALL FURTHER PAY ANY EXPERT FEES
      to be incurred by InterMotive in connection with its
      preparation of any Rebuttal Expert report. Moreover, Ford
                                      1
Case 4:17-cv-11584-TGB-APP ECF No. 150, PageID.3985 Filed 08/23/21 Page 2 of 3




      SHALL PAY ANY ATTORNEYS’ FEES incurred by
      InterMotive in preparing for and conducting any depositions
      of any witnesses designated by Ford in the Notification
      required pursuant to this Order.

ECF No. 128, PageID.3422-23.

      Having carefully reviewed InterMotive’s Motion for Enforcement

and Ford’s response, it is clear that Ford’s failure to pay InterMotive’s
requested fees in a timely manner comes dangerously close to not

complying with this Court’s previous sanctions order. Consequently,

InterMotive’s motion, ECF No. 146, will be granted. Ford is ORDERED
to pay the bills InterMotive has submitted pursuant to this Court’s

previous Orders without delay. ECF Nos. 128 and 142.

      WHEREFORE, IT IS HEREBY ORDERED that InterMotive’s

outstanding requested fees for the months of April, May, and June shall

be paid within seven (7) days of the date of this Order in full, or the Court

will impose further sanctions, which may include those sanctions

expressly held in abeyance in its previous Order. See ECF No. 128,

PageID.3422.1




1 This Court previously held in abeyance InterMotive’s “request to
foreclose Ford, provided that InterMotive proves liability at trial, from
introducing any evidence reducing InterMotive’s damages as established
by the records of the worldwide sales of Ford vehicles that are equipped
with the alleged violative products” pending Ford’s compliance with the
Order. ECF No. 128, PageID.3422.
                                    2
Case 4:17-cv-11584-TGB-APP ECF No. 150, PageID.3986 Filed 08/23/21 Page 3 of 3




         IT IS FURTHER ORDERED that Ford shall pay any additional

fees submitted by InterMotive to Ford pursuant to the Court’s previous

Sanctions Order within seven (7) days of receipt by Ford, and in the event

that such payment is late, shall pay a further penalty of $1,000 per day

to the Clerk of the Court for each day that Ford is past due.

         IT IS FURTHER ORDERED that Ford’s request for a cap on the

fees-as-penalty sanctions is DENIED.2 According to the Scheduling

Order, ECF No. 147, expert discovery shall close on August 30, 2021.

SO ORDERED.


    Dated: August 23, 2021        s/Terrence G. Berg
                                  TERRENCE G. BERG
                                  UNITED STATES DISTRICT JUDGE




                           Certificate of Service
          I hereby certify that this Order was electronically filed, and the
    parties and/or counsel of record were served on August 23, 2021.
                                s/Michael E. LangA. Chubb
                                Case Manager



2If Ford wishes to raise objections to the reasonableness of specific fees
requested by InterMotive, it may seek leave of the Court to do so after
Ford has paid all outstanding bills in connection with the sanctions and
once the period for expert discovery has closed.
                                    3
